PER CURIAM.
Upon a hearing held on a citation of the appellant for contempt of court, judgment was entered in favor of the respondent-appellant absolving him of the charged contempt. However the court ordered that costs in a certain amount be paid by the respondent, from which latter ruling the respondent appealed. We find error and reverse.
The taxing or charging of costs against the successful party in that proceeding was not authorized. See §§ 57.041 and 939.06 Fla.Stat., F.S.A. Wood v. City of Jacksonville, Fla.App.1971, 248 So.2d 176; Lillibridge v. City of Miami, Fla.1973, 276 So.2d 40, 41.
The judgment and order for payment of costs by the respondent-appellant are reversed.